Citation Nr: 0843936	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  02-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the lumbar spine prior to 
December 10, 2004, and in excess of 40 percent thereafter.

2.  Entitlement to an increased rating for residuals of a 
left femur fracture, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left tibia/fibula fracture, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
right wrist fracture, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and November 1998 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Atlanta, Georgia.  

The veteran testified before the undersigned Veterans Law 
Judge in December 2003 and May 2006; transcripts of these 
hearings are associated with the claims folder.  The veteran 
also testified before a Board member that is no longer at the 
Board in July 1993 as to the issue of his lumbar spine 
disability; a transcript of that hearing is also associated 
with the claims folder.

In July 2006, the Board denied entitlement to increased 
ratings for residuals of a left femur fracture, residuals of 
a left tibia/fibula fracture, and residuals of a right wrist 
fracture.  The veteran subsequently appealed to the Court of 
Appeals for Veterans Claims (Court).  In an August 2007 
brief, the veteran's attorney requested that the Court remand 
the Board's July 2006 decision as it provided inadequate 
reasons and bases as to why referral for extraschedular 
consideration was not appropriate.  In a March 2008 
Memorandum Decision, the Court agreed; accordingly, it 
vacated the July 2006 Board decision and remanded the matter 
for readjudication.

In its Memorandum Decision, the Court noted that the Board 
had remanded the issue of entitlement to an initial rating in 
excess of 20 percent for degenerative joint disease of the 
lumbar spine prior to December 10, 2004, and in excess of 40 
percent thereafter, in its July 2006 decision.  It also noted 
that it did not have jurisdiction over this matter.  A review 
of the claims folder reflects that the evidentiary and 
procedural development requested by the Board in July 2006 
was accomplished.  However, for the reasons discussed in more 
detail below, this issue is not ready for a decision at this 
time.

In its July 2006 decision, the Board referred the issues of 
entitlement to service connection for necrosis of the hip 
secondary to service-connected left femur disability and 
entitlement to service connection for erectile dysfunction 
secondary to service-connected lumbar spine disability.  
There is no indication that these issues were adjudicated; 
thus, the Board once again REFERS them to the RO for 
appropriate action.  

Finally, it appears from the veteran's and his attorney's 
statements that he may be asserting entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The veteran was previously denied entitlement to TDIU in a 
February 2005 RO rating decision; he did not appeal this 
decision.  Since the Board does not have jurisdiction of this 
issue, it is REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has filed claims for increased ratings for his 
service-connected residuals of a left femur fracture, left 
tibia/fibula fracture, and right wrist fracture.  He also 
contends that the initial disability rating assigned by the 
RO in June 1998 to his service-connected lumbar spine 
disability should be higher.  In making these claims, the 
veteran and his attorney assert that the veteran's 
disabilities warrant higher ratings on an extraschedular 
basis.  Referral for extraschedular consideration is 
warranted when a disability picture presents exceptional or 
unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2008).  In the present case, the veteran and his attorney 
contend that the veteran's disabilities are of such nature 
and severity to render him unable to obtain full-time 
employment.  

The current record contains lay statements and testimony by 
the veteran as to the incapacitating effects of his service-
connected disabilities.  It also contains a December 2004 VA 
examination report in which the veteran gave a history of 
"365 times lost from work per year" for his left femur 
residuals and left tibia/fibula residuals and 
"incapacitating episodes as often as 365 times per year" 
for his right wrist residuals.  The December 2004 VA 
examiner, while noting the veteran's own history of his 
disabilities, did not provide any explanation as to what was 
meant by the veteran's statements, nor did he provide any 
opinion as to the impact of the veteran's disabilities on his 
employability.

In its March 2008 Memorandum Decision, the Court found the 
Board's discussion of the above evidence inadequate as to why 
referral for extraschedular consideration was not 
appropriate.  The Court also noted that the Board, in its 
July 2006 decision, acknowledged that the veteran's 
disabilities had an "adverse impact" on his employability, 
yet failed to differentiate between "adverse impact" and 
"marked interference" with employment.  

The Board has carefully reviewed the competent evidence of 
record and concludes that the only evidence currently 
addressing the impact of the veteran's disabilities on his 
employability is lay evidence.  Under the circumstances, the 
Board is of the opinion that additional evidence is 
necessary; specifically, an evaluation of the veteran's 
disabilities and their impact on his functionality and 
employability is necessary to fully address the veteran's 
contentions regarding extraschedular referral.  As such, a 
remand for a new VA examination is necessary with respect to 
all the veteran's disabilities on appeal.  See 38 U.S.C.A. § 
5103A; Charles v. Principi, 16 Vet. App. 370 (2002).

In addition to remanding for additional medical evaluation, 
the Board observes that the veteran's attorney submitted a 
statement in October 2008 requesting that VA "collect all VA 
medical records; all Social Security records; all VA 
vocational rehabilitation records, and any private medical 
records."  Review of the record reflects that the veteran 
mentions working with VA vocational rehabilitation services.  
See August 2007 VA Examination Report.  As these records may 
contain an assessment regarding the veteran's disabilities 
and their impact on his employability they should be 
obtained.  See 38 C.F.R. § 3.159 (2008).  It is not clear, 
however, what, if any, outstanding VA medical records, 
private medical records, or Social Security Administration 
(SSA) records exist.  Therefore, the agency of original 
jurisdiction (AOJ) should contact the veteran and ask him to 
provide more specific information regarding the facilities 
(VA and non-VA) where he has received treatment for his 
disabilities as well as the dates of treatment.  Id.  He 
should also be directed to tell VA whether he has ever 
applied for disability benefits with the SSA.  Id.  

As a final note, the Court issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), during the pendency 
of this appeal which held that, for an increased compensation 
claim, section 5103(a) requires first element notice which 
notifies the claimant: (1) that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life; 
(2) that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (3) of examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain), such as competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Furthermore, (4) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores at 43.

A review of the record reveals that the veteran has not yet 
been provided notice which satisfies any of these elements as 
described above with respect to his increased rating claims.  
As such, this notice should be provided while this appeal is 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the veteran regarding the following 
increased rating claims on appeal: 
residuals of a left femur fracture, 
residuals of a left tibia/fibula fracture, 
and residuals of a right wrist fracture.  
Such letter should specifically (i) advise 
the veteran that he must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his service-
connected disability and the effect that 
worsening has on his employment and daily 
life; (ii) inform him that should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; (3) 
provide examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain), 
such as competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability; and (iv) 
apprise the veteran of the content of the 
diagnostic codes under which his 
disabilities are rated (Diagnostic Codes 
5215, 5255, and 5262) or may potentially 
be rated (Diagnostic Codes 5214, 5250, 
5252, 5256, 5260, and 5261).  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
See also Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).

2.  Contact the veteran and ask him to 
provide the names and addresses of all 
medical care providers (VA and non-VA) who 
have treated him for his residuals of a 
left femur fracture, left tibia/fibula 
fracture, and right wrist fracture, and 
lumbar spine disability since July 2006.  
He should also provide the dates of such 
treatment.  The veteran should be notified 
that he should provide releases for any 
private records.  The AOJ should also ask 
the veteran to notify VA if he has ever 
applied for disability benefits from the 
SSA.  Any records identified by the veteran 
should be obtained.  For those records in 
the possession of a Federal department or 
agency a response, negative or positive, 
should be associated with the claims file, 
and requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  Obtain any records associated with the 
veteran pertaining to VA Vocational 
Rehabilitation services.

4.  After securing the veteran's Vocational 
Rehabilitation records and any outstanding 
evidence identified by the veteran, 
schedule him for a VA orthopedic 
examination.  The claims file, including a 
copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that the 
claims folder was reviewed in connection 
with the examination.  After reviewing the 
record, examining the veteran, and 
performing any medically indicated testing, 
the examiner should:

(a) Describe any symptomatology associated 
with the veteran's residuals of a left 
femur fracture, residuals of a left 
tibia/fibula fracture, residuals of a 
right wrist fracture, and degenerative 
joint disease of the lumbar spine.  The 
examiner should provide specific findings 
as to the range of motion of each affected 
joint, including the thoracolumbar spine, 
the left hip, knee, and ankle, and the 
right wrist and hand.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion.  
He/she should also note whether there is 
any objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with any of the veteran's 
disabilities.  If observed, the examiner 
should specifically comment on whether the 
veteran's range of motion in any joint is 
affected, and if possible, provide the 
additional loss of motion in degrees.  The 
examiner should also state whether there 
is any abnormality of these joints, 
including any evidence of ankylosis.  

(b) The examiner should specifically 
comment on whether there is any evidence 
of nonunion and/or loose motion with 
respect to his service-connected 
fractures, as well as whether there is 
evidence of flail joint of the hip.

(c) With regards to the veteran's lumbar 
spine disability, the examiner should also 
specifically comment on whether there is 
any evidence of listing of the whole spine 
to the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss 
of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  
Additionally, he/she should discuss 
whether there is any evidence of 
intervertebral disc syndrome, as well as 
the frequency and duration of any 
incapacitating episodes due to the 
veteran's lumbosacral strain.  An 
incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
physician-prescribed bed rest and 
treatment by a physician.

(d) After considering the veteran's 
documented medical history, the examiner 
should also identify any additional 
impairments associated with the veteran's 
disabilities, including any neurological 
impairment or bladder, bowel, or sexual 
dysfunction.  The examiner should 
expressly differentiate any impairment 
caused by a disorder other than those for 
which the veteran is service-connected, 
offering an opinion/explanation as to why 
such impairment is not associated with 
this disability.

(e) Finally, the examiner should assess 
the relative degree of industrial 
impairment caused by each of the veteran's 
service-connected orthopedic disabilities 
separately, in light of the veteran's 
medical and vocational history.  The 
examiner should expressly describe what 
types of employment activities are limited 
because of his service-connected 
disabilities and identify which 
disability(ies) is responsible for such 
limitation (residuals of a left femur 
fracture, residuals of a left tibia/fibula 
fracture, residuals of a right wrist 
fracture, and/or degenerative joint 
disease of the lumbar spine).  The 
examiner should also describe what type(s) 
of employment, if any, is feasible given 
the functional impairment of each 
disability.  Finally, the examiner should 
render an opinion as to whether any of the 
veteran's service-connected disabilities 
cause marked interference with employment.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

